



COURT OF APPEAL FOR ONTARIO

CITATION:
625882 Ontario
    Limited v. Hacohen, 2012 ONCA 170

DATE: 20120319

DOCKET: C54421

Goudge, Sharpe and Blair JJ.A.

BETWEEN

625882 Ontario Limited and Batya Wagner

Plaintiffs (Respondents)

and

Ilan Hacohen and Ronit Hacohen

Defendants (Appellants)

Arnold Zweig, for the appellants

Paul Neil Feldman, for the respondents

Heard: March 16, 2012

On appeal from the judgment of Justice Low of the Superior
    Court of Justice, dated September 13, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

Before us the appellant argued only one point, namely the fresh
    evidence.  In our view the fresh evidence would not have changed the result. 
    The amount contained in the fresh evidence is completely consistent with the
    internal allocation of payments by the respondent found by the motion judge and
    does not affect her finding that interest was being paid on all three loans
    thereby defeating the limitations defence.  The appeal is dismissed.

[2]

Costs to the respondent fixed at $7500 inclusive of disbursements
    and applicable taxes.


